Citation Nr: 0518437	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-01 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection right 
shoulder tendonitis/muscle strain (claimed as a right 
shoulder and arm disorder).  

2.  Entitlement to a rating in excess of 30 percent for a 
bilateral foot disorder (bunionectomy and osteotomies with 
musculature atrophy, second and third toes).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to April 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has construed the appeal communications as raising 
the issues of entitlement to service connection for low back, 
neck, hip, and knee conditions as secondary to service-
connected foot disorders.  These issues have not been 
properly developed or certified for appellate consideration.  
These matters are referred to the RO for such further action 
as is deemed appropriate.  

The issue of entitlement to a rating in excess of 30 percent 
for a bilateral foot disorder (bunionectomy and osteotomies 
with musculature atrophy, second and third toes) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1996 decision, the RO denied service 
connection for a right shoulder disorder.  The veteran 
submitted a timely notice of disagreement and was issued a 
statement of the case (SOC).  She did not, however, submit a 
substantive appeal.  

2.  Evidence submitted since the March 1996 decision was not 
previously submitted, but it is not related to an 
unestablished fact necessary to substantiate the claim, and 
it does not raise a reasonable possibility of substantiating 
the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for right shoulder tendonitis/muscle 
strain has not been received.  38 U.S.C.A. §§ 5104, 5108 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and SOC have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
here that the VCAA letter was sent to the veteran in April 
2004, prior to the denial of the claim in June 2004.  The 
April 2004 VCAA letter and the December 2004 SOC specifically 
advised her as to what evidence the RO had in its possession 
and what evidence was still needed.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her, or to provide any evidence she might 
have in her possession.  The veteran was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified her of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the new and material issue is required 
to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

A review of the record reflects that the veteran's claim of 
service connection for a right shoulder disorder was 
initially denied in March 1996, on the basis that while the 
veteran was seen on one occasion during service (1993) for 
muscle strain and tendonitis of the right shoulder, no 
permanent residual or chronic disability was demonstrated.  
It was noted that she complained of right shoulder pain at 
the time of post service VA examination but that X-rays were 
negative.  The veteran was notified of this decision in March 
1996 and this letter provided her with information as to her 
procedural and appellate rights.  She disagreed this decision 
and was issued a SOC, but she never submitted a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed her claim seeking to reopen in January 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the Board notes that the RO did not reopen the 
veteran's claim for a right shoulder disorder.  The Board 
agrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1996 denial 
included the veteran's claim, her service medical records, 
and a post service VA examination report from January 1996.  

The evidence associated with the claims file subsequent to 
the RO's 1996 decision includes private records and VA 
treatment records dated from 1998 through 2004.  Also added 
were additional statements made by the veteran in support of 
her claim.  

The veteran reiterated her contention that service connection 
was warranted for a right shoulder disorder as she 
experienced recurrent shoulder pain.  Such statements are not 
considered new or material as this contention was considered 
at the time of the previous denial in 1996.  

The treatment records added to the record since 1996 reflect 
treatment for numerous disabilities.  Primarily, they show 
treatment for her service-connected bilateral foot 
disorders and for problems with the low back, hip, and leg.  
She reported continued right shoulder pain in a VA record 
dated in April 2002.  When examined for VA purposes in August 
2002, there was no right shoulder tenderness, heat, redness, 
swelling, effusion, abnormal movements, or instability or 
weakness.  Range of motion of the shoulder was noted to be 
within normal limits and without pain.  She was able to make 
a tight fist with her hands, bilaterally.  

Subsequently dated private physicians' statements from 
January 2004 do not reflect right shoulder complaints.  

While these documents were not previously of record and my be 
considered new, they are not material to the issue at hand.  
They are cumulative of prior records which reflect that the 
veteran has right shoulder complaints and continues to 
occasionally report such.  However, as in 1996, no diagnosis 
has been provided by medical personnel to account for her 
right shoulder complaints.  X-rays continue to be negative.  
These records do not include a nexus to associate current 
complaints to military service.  This evidence is not 
relevant or probative and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
not reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for right shoulder 
tendonitis/muscle strain.  


REMAND

As to the veteran's bilateral foot disorder, it is noted that 
her appeal ensued following the RO's determination that 
separate 10 percent ratings for her foot conditions should be 
combined and increased to 30 percent.  See the October 2003 
SOC and October 2003 rating determination.  

The increase was primarily based on private and VA records 
showing continued treatment for her bilateral foot problems 
in 2001 and 2002 as well as VA and private examinations in 
2002 and 2003.  A document from January 2004 reflects that 
the veteran had undergone additional surgical procedure on 
the left foot and was in a cast.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As the veteran's condition continues to exhibit 
symptoms associated with her foot condition and as she 
recently had additional foot surgery, and as she and his 
representative continue to assert that current manifestations 
warrant an increased rating, the Board's finds that, after 
all outstanding medical records are associated with the 
claims file, a contemporaneous and thorough VA podiatry 
examination (which takes into account the records of the 
veteran's prior medical history, to include any additional 
medical evidence received subsequent to this remand) would be 
helpful in resolving the issue on appeal.  See Colayong v. 
West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

Accordingly, this case is REMANDED for the following action:  

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her bilateral foot condition on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be afforded a VA 
podiatry examination to determine the 
current severity of her bilateral foot 
disorder (bunionectomy and osteotomies 
with musculature atrophy, second and 
third toes).  All indicated tests and 
diagnostic studies should be performed.  
The examiner should express an opinion 
whether the veteran has pronounced 
symptoms such as marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasms of the tendo Achilles on 
manipulation, not improved by orthopedic 
shoes or appliances.  The claims files 
should be made available to and reviewed 
by the examiner.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the AMC should re-
adjudicate the issue on appeal.  In 
particular, the AMC should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


